                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  FLOYD E. PATTERSON, JR.                       :          CIVIL ACTION
                                                :
        v.                                      :          No. 16-1604
                                                :
  JANINE L. QUIGLEY, et al.                     :

                                          ORDER

       AND NOW, this 6th day of September, 2019, upon consideration of Defendants’ Motion

for Summary Judgment Pursuant to F.R.C.P. 56 and the parties’ presentations at the February 5,

2019, oral argument, and for the reasons set forth in the accompanying Memorandum, it is

ORDERED Defendants’ Motion for Summary Judgment (Document 62) is GRANTED. Judgment

is entered in favor of Defendants on all Counts of Patterson’s Amended Complaint.

       The Clerk of Court is directed to mark this case CLOSED.


                                                          BY THE COURT:



                                                          /s/ Juan R. Sánchez__
                                                          Juan R. Sánchez, C.J.
